                                 SAVAD CHURGIN, LLP
                                         ATTORNEYS AT LAW

Paul Savad                           55 OLD TURNPIKE ROAD – SUITE 209      798 ROUTE 9, SUITE D1
Joseph A. Churgin                        (Rt. 59 & THRUWAY EXIT 14)        FISHKILL, NY 12524
                                          NANUET, NEW YORK 10954
Susan Cooper
Donna Sobel                                (845) 624-3820

Of Counsel:                            mail@savadchurgin.com
Mark F. Goodfriend                       Fax: (845) 624-3821
Andrew Cohen                           website: SavadChugin.com
James McEnroe


May 5, 2020

Via ECF

Hon. Kenneth M. Karas, USDJ
United States District Court, Southern District of New York
300 Quarropas Street, Room 533
White Plains, New York 10601

        Re.      Congregation Rabbinical College of Tartikov et al. v. Village of Pomona, et
                 al., Case No. 07 CV 6304 (KMK)

Your Honor:

We write regarding Plaintiffs’ Memorandum of Law in support of their Motion for Attorneys’
Fees to be filed on May 14, 2020. We are seeking the Court’s permission to expand the limit of
25 pages to a limit of 30 pages. This request is due to the volume of issues and records addressed
in the motion. Defendants’ counsel consents to this request and requests that their opposition
brief also be expanded to a limit of 30 pages.


Thank you for your consideration.

Respectfully submitted,




DONNA C. SOBEL

DS/mc

cc:     All Counsel via ECF



                                                  1
